Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 6/29/2021 have been fully considered but they are not persuasive. Applicant argues on the remarks pages 11-13 [In contrast to MURASE, on the one hand, the technical problems and technical effects achieved by MURASE are completely different from this application. MURASE aims to solve the problem that the user's fingertips cannot be accurately recognized due to the small difference in the pixel value of the depth map when the human hand is close to the touch surface. According to the paragraph [0038] of MURASE, MURASE defines that the user's hand is in a state where only the finger touching the reference object is stretched out while the other fingers are bent, during the input operation. Therefore, the user's hand touch posture in MURASE is fixed, which does not involve the determination of the fingertip position under different gesture postures, nor can it achieve the effect of rapid fingertip detection that is not affected by the gesture posture position in this application. 
On the other hand, the technical solution in MURASE is also completely different from this application. Specifically, referring to paragraphs [0067]-[0070] of MURASE, in MURASE, the contour point PT (xt, yt) of the tip part of the finger used for the input operation will be recognized, and the contour point will be used as a temporary fingertip. When it is judged that the distance of the temporary fingertip from the touch surface is less than the specific threshold a, a position at a distance L from the base of the finger PB (xB, yB) in the direction from the base of the finger PB (xB, yB) to the temporary fingertip position PT is set as the fingertip position. It should be understood that there is no process of obtaining the minimum-depth point, and the fingertip contour point (temporary fingertip) is not determined according to the minimum-depth point, but is determined according to the vertex position of the human hand contour in the Y-axis direction. If it is necessary to correspond to the depth point, since the depth camera and the touch surface are located on both sides of the hand, the fingertip contour point should also be the maximum depth12 point (this point is closest to the touch surface and has the largest distance from the depth camera).] 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. Therefore, the user's hand touch posture in MURASE is fixed, which does not involve the determination of the fingertip position under different gesture postures, nor can it achieve the effect of rapid fingertip detection that is not affected by the gesture posture position in this application.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In view of the above examiner maintains the rejections presented in the last office action. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 17-18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MURASE (US20160132121) hereafter MURASE.

1. Regarding claim 1, MURASE discloses a fingertip detection method (figs 6, 11 and paras 0042, 0049-0050 and 0077-0078 shows and discloses a fingertip position detection method), comprising: 
determining a minimum-depth point in a hand area to be detected based on a depth image (figs 6,11 (S201-S202) and paras 0042, 0049-0050 and 0077-0078 discloses identifying/determining a contour point PT(xt,yt) (i.e the minimum depth point) satisfied by the edge satisfied by the Yaxis on top (where the Y value is 0 on the top and increases as it goes down) in the binary image indicating the hand area generated from the depth image (i.e based on a depth image) meeting the limitations of determining a minimum-depth point in a hand area to be detected based on a depth image, examiner notes that the specifics of determining are not required by the current claim); 
determining a hand vertex in the hand area to be detected based on the depth image (figs 6,11 (S201-S202) and paras 0042, 0049-0050 and 0077-0078 discloses identifying/determining a contour point PB(xb,yb) (i.e a hand vertex point) which corresponds to the Yaxis (where the Y value is 0 on the top and increases as it goes down (i.e the vertex point PB(xb,yb))) in the binary image indicating the hand area generated from the depth image (i.e based on a depth image) meeting the limitations of determining a hand vertex in the hand area to be detected based on the depth image, examiner notes that the specifics of determining are not required by the current claim); 
determining a fingertip position based on the minimum-depth point and the hand vertex (figs 6,11 (S204) and paras 0042, 0049-0050 and 0077-0078 discloses set,  as fingertip position (determine a fingertip position), position having distance L from PB (i.e hand vertex) in the direction from PB to PT (i.e the minimum depth point) meeting the above claim limitations of determining a fingertip position based on the minimum-depth point and the hand vertex, examiner notes that the specifics of determining are not required by the current claim).  

2. Regarding claim 2, MURASE disclose the fingertip detection method of claim 1, wherein the determining a fingertip position based on the minimum-depth point and the hand vertex comprises: (fig 6 shows and discloses the coordinates of the pixels in the image and PT(xt,yt) and PB(xb,yb) are corresponding positions (i.e pixels coordinates positions) in the image which are different from one another and figs 6,11 (S204) and paras 0042, 0049-0050 and 0077-0078 discloses set,  as fingertip position (determine a fingertip position), position having distance L from PB (i.e hand vertex) in the direction from PB to PT (i.e the minimum depth point) meeting the above claim limitations of determining a fingertip position based on a processing result based on a preset rule, examiner notes that due the conditional statement “if” the strike limitations are not required to be met and that the specifics of a preset rule is not required by the current claim).  
  
3. Claim 17 is a corresponding device claim of claim 1. See the attached explanation of claim 1. Fig 4 and claim 1 disclose a fingertip detection device comprising a processor and a memory, the memory comprising a set of instructions that, when executed by the processor, cause the fingertip detection device to execute the following operations as claimed in claim 17.

4. Claim 18 is a corresponding device claim of claim 2. See the explanation of claim 2.

5. Claim 26 is a corresponding non-transitory computer-readable storage medium in which computer- readable instructions are stored, and when the instructions are executed by a computer, executing the following operations claim of claim 1. See the corresponding explanation of claim 1. Claim 13 of MURASE discloses a non-transitory computer readable medium storing instructions executed by the computer. 

Allowable Subject Matter
Claims 3-10 and 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669